Title: From John Adams to Samuel Smith, 25 November 1811
From: Adams, John
To: Smith, Samuel



Sir
Quincy November 25. 1811

Colonel Pickering in his Letters or Addresses to The People of The United States has represented to the world and Supported by Certificates or Testimonies which Some Persons think plausible, that a corrupt Bargain was made between Yourself and your Brother, on one part and me on the other, that I Should dismiss the then Secretary of State from his office, in consideration of your Votes and Influence for me at the next of Election of a President and Vice President.
As Such a kind of Trafick would be as dishonourable to yourself and your Brother as to me, I think it would become all three of Us, to take Some prudent Measures to disabuse the Public if not to vindicate our Characters.
For my own Part I declare upon my honour and am at any time ready to depose upon Oath that no Such Communication, Intimation, or Insinuation ever passed, directly or indirectly between me and Yourself or your Brother. You must therefore know and feel the Imputation both upon me and yourself to be false and injurious. Consequently I can See no Objection that either of Us can have to clearing Up this matter before the Public.
I should be much obliged to you, Sir, for your Sentiments upon this Subject, and continue to be, with much respect / your most obedient and humble Servant

John Adams